Citation Nr: 1623941	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer claimed as the result of chemical exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1977 to October 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the New York, New York, Regional Office (RO) which, in pertinent part, denied service connection for prostate cancer claimed as the result of chemical exposure.  In April 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In April 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking an increased disability evaluation for his service-connected headaches.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue of a disability evaluation in excess of 30 percent for the Veteran's headaches is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

1.  The Veteran served with the Army's 242nd Chemical Decontamination and Detection Company and 69th Chemical Company.  Hs military occupation specialties include sprayman/loader, sprayer-loader, and chemical OPNS specialist.  

2.  Prostate cancer originated during active service.  

CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for prostate cancer.  As such action represents a full allowance of the benefit sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Prostate Cancer

The Veteran asserts that service connection for prostate cancer is warranted as the claimed disorder was incurred as the result of his in-service chemical exposure while performing his duties in Army chemical units.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service personnel records convey that he served with the Army's 242nd Chemical Decontamination and Detection Company and 69th Chemical Company.  His military occupation specialties include sprayman/loader, sprayer-loader, and chemical OPNS specialist.  Given such evidence, the Board concedes that the Veteran had in-service chemical exposure.  

An April 2009 VA treatment record states that the Veteran was diagnosed with prostate cancer and underwent a radical retropubic prostatectomy in November 2005.  

An April 2010 written statement from C. Bash, M.D., relates that: "[i]t is my opinion that is very likely that this patient was exposed to toxins that are known to cause prostate cancer because his specialty MOS was Nuclear Biological Chemical Specialist in Maryland; "[h]e does not have any other reason to explain his prostate cancer;" and "[i]n summary, my conclusion is that due to the Veteran's young age and apparent absence of a family history in addition to his history of exposure to nerve agents or other xenobiotic or chemical toxins,  it is more likely than not (at least a 50/50 chance) that his prostate carcinoma was associated with exposure to such agents."  

The report of a March 2011 VA genitourinary examination states that the examiner "could not resolve the issue of whether his prostate cancer is secondary to his history of exposure of chemicals while in the military service."  

The Veteran had chemical exposure while performing his military duties.  The Veteran's private physician has attributed the onset of his prostate cancer to his in-service chemical exposure.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's prostate cancer originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for prostate cancer is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for prostate cancer is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


